AMENDMENT NO. 5

This Amendment No. 5 dated as of December 29, 2003 ("Agreement") is among Global
Industries, Ltd., a Louisiana corporation ("Company"), and Global Offshore
Mexico, S. de. R.L. de C.V., a Mexican sociedad de responsabilidad limitada de
capital variable ("Mexican Borrower"; which, with the Company, are referred to
as the "Borrowers"); the Lenders (as defined below) executing this Agreement;
and Bank One, NA, as administrative agent for the Lenders ("Administrative
Agent").

INTRODUCTION



The Borrowers, the Lenders, and the Administrative Agent are parties to the
Second Amended and Restated Credit Agreement dated as of April 30, 2002, as
amended by Amendment No. 1 dated as of August 5, 2002 and Amendment No. 2 dated
as of January 10, 2003 and Amendment No. 3 and Consent dated as of June 30, 2003
and Amendment No. 4 dated as of October 17, 2003 (as so amended, the "Credit
Agreement").

 



The Borrowers, the Lenders, and the Administrative Agent desire to amend the
Credit Agreement in certain respects as set forth herein.

THEREFORE, the Borrowers, the Lenders, and the Administrative Agent hereby agree
as follows:

Section 1.  Definitions; References. Unless otherwise defined in this Agreement,
terms used in this Agreement which are defined in the Credit Agreement shall
have the meanings assigned to such terms in the Credit Agreement.





Section. 2  Amendments to Credit Agreement.



New Definition

. The following definition is added to Section 1.01 of the Credit Agreement:



"GTM Settlement" means the settlement between the Company and Groupe GTM (now
Vinci) for an amount not exceeding $35,000,000.00."

 

Levels.

The definition of "
Level I
,
Level II
,
Level III
,
Level IV
, and
Level V
," and individually, a "
Level
" in Section 1.01 of the Credit Agreement is amended by adding the following to
the end thereof:   

> > > "Notwithstanding the foregoing, Level I shall be deemed to be in effect
> > > from December 31, 2003 and for all days thereafter."

                         c. Consolidated EBITDA. The Credit Agreement is hereby
amended by deleting the definition     of  "Consolidated EBITDA" in Section 1.01
of the Credit Agreement and replacing it in its entirety with the following:



"Consolidated EBITDA" means, for any Person and its Subsidiaries calculated on a
consolidated basis for any period:

Consolidated Net Income for such period plus

to the extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) foreign, federal, state, and local taxes net of credits,
(iii) depreciation expense, (iv) amortization expense, (v) extraordinary losses,
net of related income taxes, (vi) in the case of the Company and its
Subsidiaries, legal, accounting, underwriting, and other fees and expenses
incurred in connection with this Agreement, (vii) losses in the equity of the
Company's former unconsolidated subsidiary, CCC Fabricaciones y Construcciones
S.A. de C.V., (viii) the expenses incurred by the Company in connection with the
GTM Settlement minus

to the extent included in determining Consolidated Net Income, extraordinary
gains, net of related income taxes, all determined in accordance with GAAP, plus

to the extent included in determining Consolidated Net Income, the aggregate
amount of pretax, non-cash write downs made during the fiscal year ending
December 31, 2002 in respect of asset impairments and discontinued operations of
the Borrowers; provided that, such aggregate amount may not exceed $65,000,000."

                        c.Leverage Ratio. Section 6.10 of the Credit Agreement
is amended in its entirety to read as follows:



"Section 6.10 Leverage Ratio. The Company will not permit its Leverage Ratio at
the end of any fiscal quarter to be greater than the levels indicated below for
the corresponding periods:

Period

Ratio



January 1, 2002 through March 31, 2002

2.95 to 1.00

April 1, 2002 through June 30, 2002

2.25 to 1.00

July 1, 2002 through September 30, 2002

2.00 to 1.00

October 1, 2002 through March 31, 2003

1.75 to 1.00

April 1, 2003 through September 30, 2003

2.50 to 1.00

October 1, 2003 through December 31, 2003

4.50 to 1.00

January 1, 2004 through March 31, 2004

2.50 to 1.00

April 1, 2004 through June 30, 2004

2.25 to 1.00

July 1, 2004 and thereafter

2.00 to 1.00"



 

                        d.Minimum Net Worth. Section 6.11(b) of the Credit
Agreement is hereby amended in its entirety to read as follows:



"(b) at June 30, 2002 and thereafter: (i) $440,000,000.00 plus (ii) 50% of its
Consolidated Net Income for each fiscal quarter beginning with the fiscal
quarter ending on December 31, 2002, during which Consolidated Net Income is
positive, but without reductions for any fiscal quarters during which
Consolidated Net Income is negative plus (iii) 100% of the Net Cash Proceeds
from any Equity Issuance on and after June 30, 2002 plus (iv) without
duplication of the preceding clause (iii), 100% of any increase in Consolidated
Net Worth from the conversion of any Debt to equity, the issuance of any capital
stock, warrants or options to purchase capital stock or other equity interest,
and any other transaction the effect of which is to increase Consolidated Net
Worth minus (v) to the extent included in determining Consolidated Net Income
for such period, the aggregate amount of pretax, non-cash write downs made
during the fiscal year ending December 31, 2002 in respect of asset impairments
and discontinued operations of the Borrowers; provided that, such aggregate
amount provided for in this clause (v) may not exceed $65,000,000 and (vi) the
expenses incurred in connection with the GTM settlement."

                        e. Minimum Fixed Charge Coverage Ratio. Section 6.12 of
the Credit Agreement is amended in its entirety to read as follows:

"Section 6.12 Minimum Fixed Charge Coverage Ratio. The Company will not permit
the Fixed Charge Coverage Ratio at the end of any fiscal quarter to be less than
the following ratios during the following periods:

Period

Ratio



January 1, 2002 through March 31, 2002

1.25 to 1.00

April 1, 2002 through June 30, 2002

1.30 to 1.00

July 1, 2002 through September 30, 2002

1.35 to 1.00

October 1, 2002 through December 31, 2002

1.40 to 1.00

January 1, 2003 through September 30, 2003

1.40 to 1.00

October 1, 2003 through December 31, 2003

.80 to 1.00

January 1, 2004 and thereafter

1.40 to 1.00"



 



                        f. Event of Default. Section 7.01(f) of the Credit
Agreement is amended in its entirety to read as follows:



"(f) Any judgment, decree or order for the payment of money (other than a
settlement order or decree for the GTM Settlement) shall be rendered against the
Company or any of its Subsidiaries in an amount in excess of $5,000,000.00 (or
the Equivalent Amount of thereof if denominated in a currency other than
Dollars) if rendered solely against the Company or any of its Subsidiaries, or
for which the Company's or any such Subsidiary's allocated portion of which
exceeds $5,000,000.00 (or the Equivalent Amount thereof if denominated in a
currency other than Dollars) and either (i) such judgment, decree or order
remains unsatisfied and in effect for a period of 60 consecutive days or more
without being vacated, discharged, satisfied or stayed or bonded pending appeal
or (ii) enforcement proceedings shall have been commenced by any creditor upon
such judgment, decree or order;"

                    Section 3. Representations and Warranties. The Borrowers
represent and warrant to the Administrative Agent and the Lenders that:



the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects as of the date of this Agreement, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty was true and correct
in all material respects as of such earlier date;

(i) the execution, delivery, and performance of this Agreement have been duly
authorized by appropriate proceedings, and (ii) this Agreement constitutes a
legal, valid, and binding obligation of the Borrowers, enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; and

as of the effectiveness of this Agreement, no Default or Event of Default has
occurred and is continuing.



                        Section 4.Effectiveness. This Agreement shall become
effective and the Credit Agreement shall be amended as provided in this
Agreement upon the occurrence of the following conditions precedent:



the Borrowers, the Guarantors, the Administrative Agent, and all Lenders shall
have delivered duly and validly executed originals of this Agreement to the
Administrative Agent; and

the representations and warranties in this Agreement shall be true and correct
in all material respects.

                         Section 5. Effect on Loan Documents.



Except as amended herein, the Credit Agreement and the Credit Documents remain
in full force and effect as originally executed and amended heretofore. Nothing
herein shall act as a waiver of any of the Administrative Agent's or Lenders'
rights under the Credit Documents, as amended, including the waiver of any Event
of Default or Default, however denominated.

This Agreement is a Credit Document for the purposes of the provisions of the
other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement may be an Event
of Default or Default under other Credit Documents.



                          Section 6. Choice of Law. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York.



 

                          Section 7. Counterparts. This Agreement may be signed
in any number of counterparts, each of which shall be an original.





[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOLLOW.]



 

EXECUTED as of the date first above written.



GLOBAL INDUSTRIES, LTD.

By:

Name:

Title:







GLOBAL OFFSHORE MEXICO, S. DE R.L.

DE C.V.

By:

Name:

Title:







BANK ONE, NA,

individually and as Administrative Agent

   

By:

Name:

Title:

 

BANK ONE, NA, as Issuing Bank

By:

Name:

Title:

 

COMERICA BANK-TEXAS

   

By:

Name:

Title:





CREDIT LYONNAIS NEW YORK BRANCH

   

By:

Name:

Title:







CREDIT SUISSE FIRST BOSTON

   

By:

Name:

Title:

By:

Name:

Title:







HIBERNIA NATIONAL BANK

   

By:

Name:

Title:







NATEXIS BANQUE BFCE

   

By:

Name:

Title:

By:

Name:

Title:







WELLS FARGO BANK TEXAS, N.A.

   

By:

Name:

Title:







WHITNEY NATIONAL BANK

   

By:

Name:

Title:





ACKNOWLEDGMENT AND CONSENT BY GUARANTORS

Each of the undersigned Guarantors (i) acknowledges its receipt of a copy of and
hereby consents to all of the terms and conditions of the foregoing Amendment
No. 5 and (ii) reaffirms its obligations under the Guaranties dated as of
December 30, 1999, December 31, 1999, or January 26, 2000, as applicable, in
favor of Bank One, NA, as Administrative Agent.



GIL HOLDINGS, L.L.C.

GLOBAL INDUSTRIES OFFSHORE, L.L.C.

GLOBAL PIPELINES PLUS, L.L.C.

GLOBAL MOVIBLE OFFSHORE PIPELINES, L.L.C.

NORMAN OFFSHORE PIPELINES, INC.

GLOBAL DIVERS AND CONTRACTORS, L.L.C.

SUBTEC MIDDLE EAST LTD.

   

By:

William J. Doré

Chief Executive Officer





GLOBAL INDUSTRIES MEXICO HOLDINGS, S. DE R.L. DE C.V.

GLOBAL VESSELS MEXICO, S. DE R.L. DE C.V.

GLOBAL INDUSTRIES OFFSHORE SERVICES, S. DE R.L. DE C.V.

GLOBAL INDUSTRIES SERVICES, S. DE R.L. DE C.V.

   

By:

William J. Doré

Chief Executive Officer

   

By:

Peter S. Atkinson

President

   

By:

Russell J. Robicheaux

Vice President, General Counsel

 



GLOBAL INTERNATIONAL VESSELS, LTD.



By:

William J. Doré

Chief Executive Officer

 

PIPELINES LLC

   

By:

Name:

Title:

